

116 HR 6701 IH: Ensuring Understanding of COVID–19 to Protect Public Health Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6701IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Eshoo (for herself, Mr. Burgess, Ms. DeGette, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require a longitudinal study on the impact of COVID–19.1.Short titleThis Act may be cited as the Ensuring Understanding of COVID–19 to Protect Public Health Act.2.Study on the impact of COVID–19Part A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following:404O.Study on the impact of COVID–19(a)In generalThe Director of NIH, in consultation with the Director of the Centers for Disease Control and Prevention, shall conduct a longitudinal study, over not less than 10 years, on the full impact of COVID–19 on infected individuals, including both short-term and long-term health impacts. (b)TimingThe Director of NIH shall begin enrolling patients in the study under this section not later than 6 months after the date of enactment of this section. (c)RequirementsThe study under this section shall—(1)be nationwide;(2)include diversity of enrollees to account for gender, age, race, ethnicity, geography, co­mor­bid­i­ties, and underrepresented populations, including pregnant and lactating women;(3)study individuals who were infected with COVID–19 who experienced mild symptoms, such individuals who experienced moderate symptoms, and such individuals who experienced severe symptoms;(4)monitor the health outcomes and symptoms of individuals who were infected with COVID–19, or had prenatal exposure to COVID–19, including lung capacity and function, and immune response, taking into account any pharmaceutical interventions such individuals may have received; (5)monitor the mental health outcomes of individuals infected with COVID–19, taking into account any interventions that affected mental health; and(6)monitor individuals enrolled in the study not less frequently that twice per year after the first year of the individual's infection with COVID–19.(d)Public-Private research networkFor purposes of carrying out the study under this section, the Director of NIH may develop a network of public-private research partners, provided that all research, including the research carried out through any such partner, is available publicly.(e)Summaries of findingsThe Director of NIH shall make public a summary of findings under this section not less frequently than once every 3 months for the first 2 years of the study, and not less frequently than every 6 months thereafter. Such summaries may include information about how the findings of the study under this section compare with findings from research conducted abroad.(f)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section..